Case 2:15-cv-05346-CJC-E Document 433-58 Filed 10/09/20 Page 1 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:26492




                   Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.1519
Case 2:15-cv-05346-CJC-E Document 433-58 Filed 10/09/20 Page 2 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:26493




                                                                     Evidence Packet P.1520
